            Case 1:18-cv-00390-ER Document 72 Filed 06/03/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------x
 ITHACA CAPITAL INVESTMENTS I, S.A., ITHACA
 CAPITAL INVESTMENTS II, S.A., and ORESTES                              Civil Action No. 1:18-cv-390
 FINTIKLIS,
                                                                        NOTICE OF MOTION TO
                                    Plaintiffs,                         DISMISS
          - against -

 TRUMP PANAMA HOTEL MANAGEMENT LLC,
 and TRUMP INTERNATIONAL HOTELS
 MANAGEMENT, LLC,

                                     Defendants.
 -------------------------------------------------------------------x

        PLEASE TAKE NOTICE that, pursuant to this Court’s minute entry from the May 3,

2019 status conference, and upon the Declaration of Darryl R. Graham, dated June 3, 2019 and the

exhibits annexed thereto, the accompanying Memorandum of Law, dated June 3, 2019, and all

prior pleadings and proceedings in this case, Plaintiffs Ithaca Capital Investments I, S.A., Ithaca

Capital Investments II, S.A. and Orestes Fintiklis (“Plaintiffs”), by and through their undersigned

counsel, hereby move this Court before the Honorable Edgardo Ramos, at the United States

Courthouse, 40 Foley Square, Courtroom 619, New York, New York, 10007, for an order: (i)

granting the motion, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, to dismiss

the Counterclaims filed by defendants Trump Panama Hotel Management LLC and Trump

International Hotels Management LLC, dated April 23, 2018; and (ii) granting such other and

further relief as this Court may deem just and proper.
             Case 1:18-cv-00390-ER Document 72 Filed 06/03/19 Page 2 of 2


           PLEASE TAKE FURTHER NOTICE, that pursuant to this Court’s minute entry from

the May 3, 2019 status conference, oppositions, if any, are due on or before July 3, 2019 and

replies, if any, are due on or before July 17, 2019.

Dated: New York, New York
       June 3, 2019
                                               AKERMAN LLP

                                               By:     /s Darryl R. Graham
                                                       Joshua D. Bernstein, Esq.
                                                       Darryl R. Graham, Esq.
                                                       Kathleen M. Prystowsky, Esq.
                                                       666 Fifth Avenue, 20th Floor
                                                       New York, New York 10103
                                                       Tel: (212) 880-3800

                                               Counsel to Plaintiffs Ithaca Capital Investments I,
                                               S.A., Ithaca Capital Investments II, S.A., and Orestes
                                               Fintiklis




                                                  2
49053600
